Citation Nr: 0625117	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  03-03 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for varicose veins of 
the right leg, currently evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for cold injury 
residuals of the right foot, currently evaluated as 30 
percent disabling.

3.  Entitlement to an increased rating for cold injury 
residuals of the left foot, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased (compensable) evaluation for 
varicose veins of the left leg.

5.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right third toe.




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
December 1982.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from April 2001 and October 2002 rating 
decisions of the Chicago, Illinois, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In January 2005, 
the Board denied claims for increased or compensable ratings 
for cold injury residuals of each foot, for left leg varicose 
veins, and residuals of a fracture of the right third toe; 
and granted an increased rating, from 40 percent to 60 
percent, for right leg varicose veins.  In addition, the 
Board remanded claims for a total disability rating based on 
individual unemployability due to service-connected 
disabilities, and for service connection for a heart 
disability and hypertension as secondary to service-connected 
varicose veins.  

The veteran thereafter appealed to the United States Court of 
Appeals for Veterans Claims (Court) those issues adjudicated 
(that is, not remanded) by the Board in January 2005.  In 
January 2006, the Court, pursuant to a Joint Motion for 
Partial Remand entered into by both the veteran (through his 
representative) and VA, remanded those issues to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.

Additional matter

The Board notes that, during the pendency of this case, the 
veteran's attorney advised the Board that he was retiring 
from the practice of law.  In March 2006, the Board notified 
the veteran of this fact, and apprised him of his options 
with regard to representation before VA.  He did not 
thereafter respond to the Board's letter, and is at this time 
considered to have no representation.


REMAND

In the Joint Motion for Partial Remand that formed the basis 
for the Court's January 2006 Order, the parties noted that 
certain medical records compiled pursuant to treatment 
accorded the veteran at Holy Cross Hospital had not been 
obtained by VA.  The parties agreed that any relevant medical 
records prepared by that facility should be secured and 
thereafter associated with the veteran's claims file, after 
which he should be accorded further VA examination if 
appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter as to each 
issue that is the subject of this remand, 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2005), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
Mayfield v. Nicholson, 444 F.3rd 1328 
(Fed. Cir. 2006), and any other 
applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed of all 
information and evidence needed to 
substantiate and complete each claim, 
which information and evidence, if any, 
that he is to provide and which 
information and evidence, if any, VA will 
attempt to obtain.  VA must also request 
that the claimant provide any evidence in 
his possession that pertains to the 
claims.  The veteran must be apprised 
that a disability rating and an effective 
date for the award of benefits will be 
assigned if any benefit sought is 
awarded.

2.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers, to include 
but not necessarily limited to Holy Cross 
Hospital, who have accorded him treatment 
for varicose veins of each leg, cold 
injury residuals of each foot, and 
residuals of a fracture of the right 
third toe.  Following receipt of such 
information, and duly executed 
authorization for the release of medical 
records, the RO should request that all 
health care providers identified by the 
veteran are to furnish legible copies of 
all medical records compiled pursuant to 
treatment accorded the veteran at that 
facility.

3.  Following receipt of any and all such 
medical records, the veteran should be 
accorded VA examination(s), by the 
appropriate specialist(s), to determine 
the nature and severity of the service-
connected disabilities of lower extremity 
varicose veins, cold injury residuals of 
his feet, and residuals of a fracture of 
the right third toe, to include any 
functional impairment attributable to 
medication prescribed in treatment 
therefor.  All tests and studies 
indicated, to include photographs if 
appropriate, are to be accomplished at 
this time, and all findings, and the 
reasons therefor, are to be set forth on 
the examination report.  The veteran's 
claims file is to be furnished to the 
examiner(s) prior to the examination, for 
review and referral, with indication on 
the examination report(s) that the claims 
file had been reviewed.

4.  Following completion of the above 
actions, the RO should review the claims 
and determine whether increased and/or 
compensable ratings can now be granted.  
If any decision remains in any manner 
adverse to the veteran, he should be 
furnished with a supplemental statement 
of the case, and with the appropriate 
period of time within which to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



